

114 S760 IS: Federal Communications Commission Collaboration Act of 2015
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 760IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mr. Heller (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to authorize a bipartisan majority of Commissioners of the
			 Federal Communications Commission to hold nonpublic collaborative
			 discussions.
	
 1.Short titleThis Act may be cited as the Federal Communications Commission Collaboration Act of 2015. 2.FindingsCongress finds the following:
 (1)Commissioners of the Federal Communications Commission (in this section referred to as the Commission), past and present, have stated that, while they support the intent of section 552b of title 5, United States Code, the implementation of that section has hindered the ability of the Commission to have a substantive exchange of ideas and hold collective deliberations on issues pending before the Commission.
 (2)The principal purpose of Congress in creating a multimember agency is to obtain the benefits of collegial decisionmaking by the members of the agency, who bring to the decisionmaking process different philosophical perspectives, experiences, and areas of expertise.
 (3)Commissioners have relied primarily on an inefficient combination of written messages, communications among staff, and a series of meetings restricted to 2 Commissioners at each such meeting to discuss complex telecommunications matters pending before the Commission.
 (4)Extensive use of such methods of communication has harmed collegiality and cooperation at the Commission.
 (5)Numerous regulatory matters have been pending before the Commission for years, and continued inaction on these issues has the potential to hinder innovation and private investment in the domestic communications industry.
 (6)The Commission must be able to work more collaboratively and efficiently than in the past to meet the current challenge of expanding broadband Internet access to the extent necessary to serve the business, educational, health, and cultural needs of all people in the United States.
 3.Nonpublic collaborative discussions of the Federal Communications CommissionSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
			
				(p)Nonpublic collaborative discussions
 (1)DefinitionsIn this subsection— (A)the term agency action has the meaning given the term in section 551 of title 5, United States Code; and
 (B)the term bipartisan majority means, when used with respect to a group of Commissioners, that the group— (i)is a group of 3 or more Commissioners; and
 (ii)includes— (I)for each political party of which any Commissioner is a member, not less than 1 Commissioner who is a member of the political party; and
 (II)if any Commissioner has no political party affiliation, not less than 1 unaffiliated Commissioner.
 (2)Authority to hold meetingsNotwithstanding section 552b of title 5, United States Code, a bipartisan majority of Commissioners may hold a meeting that is closed to the public to discuss official business if—
 (A)a vote or any other agency action is not taken at the meeting; (B)each person present at the meeting is a Commissioner, an employee of the Commission, a member of a joint board or conference established under section 410, or a person on the staff of such a joint board or conference or of a member of such a joint board or conference; and
 (C)an attorney from the Office of General Counsel of the Commission is present at the meeting. (3)Disclosure of nonpublic collaborative discussionsNot later than 2 business days after the conclusion of a meeting held under paragraph (2), the Commission shall publish a disclosure of the meeting, including—
 (A)a list of the persons who attended the meeting; and (B)a summary of the matters discussed at the meeting, except for any matters that the Commission determines may be withheld under section 552b(c) of title 5, United States Code.
 (4)Preservation of open meetings requirements for agency actionNothing in this subsection shall limit the applicability of section 552b of title 5, United States Code, with respect to a meeting of Commissioners other than that described in paragraph (2).
					.